Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 19th, 2021 has been entered. Claims 1, 6-9, 11, and 14 have been amended. Claims 2-4 have been canceled. Claims 1 and 6-20 remain pending. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 26th, 2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandvik (EP 1216938).
Regarding claim 1, Sandvik teaches a method for controlling a sorting machine comprising a plurality of carriages (Col. 4 lines 45-50), each carriage comprising a loading-unloading device which rotates (Col. 1 lines 39-42) and which can be selectively activated for loading-unloading an object from the carriage (Col. 1 lines 11-15) and an electronic unit configured to receive and analyze a digital signal (Col. 4 lines 4-8), the method comprising the steps of: moving the carriage along a sorting direction having a plurality of loading stations and a plurality of unloading stations (Col. 1 lines 34-38) each selected operating mode uniquely associated with the digital signal received from the electronic unit (Col. 9 lines 15-17), wherein the bit string codes for a parameter of the selected operating mode (Col. 8 lines 31-36), said parameter being a variable parameter (Col. 5 lines 26-27) and being selected from the group consisting of: (A) speed of rotation of the loading-unloading device (Col. 7 lines 6-7); (B) acceleration of the rotation of the loading-unloading device (Col. 7 lines 4-5); (C) deceleration of the rotation of the loading-unloading device (Col. 7 lines 4-5); (D) duration of a selected speed, acceleration or deceleration of the rotation of the loadinq-unloadinq device (Col. 5 lines 44-48); and (E) time delay preceding the start of the execution of a selected function or activation of the loading-unloading device (Col. 7 lines 1-2).
Regarding claim 6, Sandvik teaches a method comprising a step of modulating the frequency of the magnetic field to determine a logic state of the bits of the digital signal (Col. 8 lines 33-36). Sandvik mentions information coded in serial binary code, therefore it is inherent that the digital signal is communicated using logic states. 
Regarding claim 9, Sandvik teaches a method comprising a step of reversing a transfer direction of the digital signal to transmit a digital signal from the electronic unit of the carriage to the plurality of loading or unloading stations (Col. 8 lines 18-26).
Regarding claim 20, Sandvik teaches a method for controlling a sorting device wherein the loading-unloading device comprises a conveyor belt which rotates (Col. 1 lines 39-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik (EP 1216938).
Regarding claim 8, Sandvik teaches a method wherein the digital signal consists of a train of rectangular pulses (Col. 6 lines 7-12) however, Sandvik lacks teaching the duration of the pulses as well as the duration of the pause times. 
Regarding claim 17, Sandvik teaches a method wherein the digital signal consists of a train of rectangular pulses (Col. 6 lines 7-12) however, Sandvik lacks teaching the duration of the pulses being 2.4 ms as well as the duration of the pause time being 1.5 ms. 
Regarding claim 18, Sandvik teaches a method wherein the digital signal consists of a train of rectangular pulses (Col. 6 lines 7-12) however, Sandvik lacks teaching the duration of the pulses lasting greater than 2 ms as well as the duration of the pause time lasting greater than 1 ms. 
Sandvik explains that the signals have an appropriate extension depending on the frequencies, which indicates that the length of time would be considered an obvious design choice by the operator depending on the operation being performed and the frequencies being used. Additionally, Sandvik states that the signal can be extended by holding it for a pre-established length of time, “to allow a free choice in choosing the point of activation, without excessive limitations due to the limited length of the loops” (Col. 5 lines 44-48) which enforces that the length of time of the pulses would be an obvious design choice. 

Regarding claim 19, Sandvik teaches a sorting machine wherein an electronic unit is slightly inferior in length to the length of the carriage (Col. 5 lines 15-19) but Sandvik lacks teaching a sorting machine wherein each carriage has a length of between 700mm and 900mm. 
The instant application states that the electronic unit is preferably of a length slightly less than the size of the carriage (Page 7 lines 23-26). Therefore, the only difference between Sandvik and the instant application is a claimed recitation of relative dimensions. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
The sorting device in the instant application would not perform differently than the device taught by Sandvik due to the provided length dimensions. The provided range of carriage length between 700mm and 900 mm would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, had the length been found suitable to transfer the items to be sorted.   
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik (EP 1216938) in further view of Canziani (EP 481341).
Regarding claim 5, Sandvik teaches a digital signal comprising a bit string (Col. 8 lines 33-36). Sandvik lacks teaching a specific length of this bit string. 
Canziani teaches a method for controlling a sorting apparatus with mobile carriages with signals. The signals are 8 byte signals, where the first 4 bytes contain a code for the operation of the carriages (Col. 5 line 49-55). It is known that a byte consists of 8 bits, therefore the first 4 bytes of this digital signal comprise 32 bits which encompasses 24 bits. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandvik to include the number of bits as taught by Canziani. The length of the bit string is directly related to the amount of information that is transmitted in the apparatus therefore it would have been obvious to one of ordinary skill in the art to select a bit string length that would transmit the desired amount of information in the sorting device. 
Claims 7, 16 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik (EP 1216938) in further view of Boegli et al. (US 4609922).
Regarding claim 7, Sandvik teaches the modulated frequency of the magnetic field (Col. 8 lines 33-36). Sandvik lacks teaching the exact values of the frequencies of which the field is modulated between. 
Regarding claim 16, Sandvik lacks teaching the frequency of the magnetic field associated with the logic state ‘0’ being 5kHz, and the frequency of the magnetic field associate with the logic state ‘1’ being 50 kHz. 
Boegli et al. teaches an apparatus for controlling transmission in conveyor installations. This apparatus includes a modulated carrier wave for signal transmission which has a frequency in the kilohertz range (Col. 8 lines 45-48). Boegli et al. states that apparatus is based on functions which are typical for the operation of a conveyor installation or system (Col. 8 lines 29-33). It is understood that the ranges claimed in the instant application fall within the kilohertz range and it is well known in the art 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandvik to include a logic state ‘0’ with frequency of a magnetic field between 3 and 8 kHz, and a logic state ‘1’ with a frequency of a magnetic field between 47 and 53 kHz, and further, a logic state ‘0’ with frequency of a magnetic field being 5 kHz, and a logic state ‘1’ with a frequency of a magnetic field being 50 kHz, as taught by Boegli et al. due to the fact that frequencies in the kilohertz range are typical for the operation of a conveyor system.  
Regarding claim 10, Sandvik teaches a method of modulating a digital signal (Col. 8 lines 33-36). Sandvik lacks teaching a specific technique for how the digital signal is modulated. 
Boegli et al. teaches a method wherein the digital signal is modulated by means of a frequency-shift keying modulating diagram (Col. 13 lines 39-43). Frequency shift keying is a well-known frequency modulation technique. The simplest form of this technique is binary frequency shift keying, transmitting binary information with two different frequencies, which is what is happening in the instant application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandvik to include frequency shift keying as the technique for modulating the digital signal as taught by Boegli et al. in order transmit information in a simple manner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 through 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, and 11 of Fumagalli et al. (US 10,633,189) in view of Sandvik (EP 1216938).  The claims are provided in the table below. 
Claim
16/222,551
US 10,633,189

A sorting machine comprising a plurality of carriages, each carriage comprising: a loading-unloading device which rotates and which can be selectively activated for loading-unloading an object from the carriage; 
Claim 1: “A sorting machine comprising: a plurality of carriages, each carriage comprising a loading-unloading device which can be selectively activated for loading-unloading an object from the carriage…”

an electronic unit configured to receive and analyze a digital signal comprising a bit string 
Claim 1: “…an electronic unit configured to receive and analyze a loading-unloading signal…”
Claim 10: “The sorting machine according to claim 1, wherein the loading-unloading signal is a digital signal.”
Claim 11: “The sorting machine according to claim 10, wherein the digital signal comprises a string of at least one bit.”

and actuating the loading-unloading device as a function of an operating mode, selected from the group consisting of loading the carriage and unloading the carriage, the selected operating mode, said parameter being uniquely associated with the bit string, wherein the bit string codes for a parameter of the selected operating mode, said parameter being a variable parameter. 
Claim 1: “…a loading-unloading device which can be selectively activated for loading-unloading an object…actuate the loading-unloading device as a function of an operating mode, selected from a plurality of operating modes and uniquely associated with the loading-unloading signal…”
Claim 10: “The sorting machine according to claim 1, wherein the loading-unloading signal is a digital signal.”
Claim 11: “The sorting machine according to claim 10, wherein the digital signal comprises a string of at least one bit.”
12
The sorting machine according to claim 11, comprising a plurality of loading stations and a plurality of unloading stations positioned along a sorting direction, 
Claim 1: “…a plurality of loading stations and a plurality of unloading stations positioned along a sorting direction comprising respective actuating units configured to generate the loading-unloading signal…”

each station comprising respective inductors designed to generate a magnetic field with a variable frequency modulating the digital signal.
Claim 3: “…each loading station or unloading station comprises a respective inductor designed to generate a magnetic field with a variable frequency…”
13
The sorting machine according to claim 12, wherein the inductors are configured for generating magnetic fields with a frequency of between 3 kHz and 55 kHz.
Claim 3: “The sorting machine according to claim 2, wherein each actuating unit or each loading station or unloading station comprises a respective inductor designed to generate a magnetic field with a variable frequency…”
14
The sorting machine according to claim 11, wherein the loading-unloading device comprises a conveyor belt which rotates.
Claim 1: “…each carriage comprising a loading-unloading device which can be selectively activated for loading-unloading an object from the carriage…”
15
The sorting machine according to claim 11, wherein the electronic unit is configured to generate a magnetic field with a variable frequency modulating the digital signal
Claim 1: “…a plurality of loading stations and a plurality of unloading stations positioned along a sorting direction comprising respective actuating units configured to generate the loading-unloading signal…”

and each loading or unloading station is configured to receive and analyze the digital signal comprising a bit string.
Claim 1: “…an electronic unit configured to receive and analyze a loading-unloading signal…”
Claim 10: “The sorting machine according to claim 1, wherein the loading-unloading signal is a digital signal.”
Claim 11: “The sorting machine according to claim 10, wherein the digital signal comprises a string of at least one bit.”


Claims 11-15 are rejected by as above, however the relevant claims do not teach two way communication.
Sandvik (EP 1216938) teaches a two-way induction and reception system which allows for an easy bi-directional transmission of information about the operation. Sandvik further teaches that a 
Additionally, the relevant claims state that there are a plurality of operating modes uniquely associated with the loading-unloading signal, but do not explicitly teach the parameter of the selected operating mode being a variable parameter and being selected from the group of (A) speed of rotation of the loading-unloading device; (B) acceleration of the rotation of the loadinq-unloadinq device; (C) deceleration of the rotation of the loadinq-unloadinq device; (D) duration of a selected speed, acceleration or deceleration of the rotation of the loadinq-unloadinq device; and (E) time delay preceding the start of the execution of a selected function or activation of the loading-unloading device. 
Sandvik (EP 1216938) teaches a device wherein the bit string codes for a parameter of the selected operating mode (Col. 8 lines 31-36), said parameter being a variable parameter (Col. 5 lines 26-27) and being selected from the group consisting of: (A) speed of rotation of the loading-unloading device (Col. 7 lines 6-7); (B) acceleration of the rotation of the loading-unloading device (Col. 7 lines 4-5); (C) deceleration of the rotation of the loading-unloading device (Col. 7 lines 4-5); (D) duration of a selected speed, acceleration or deceleration of the rotation of the loadinq-unloadinq device (Col. 5 lines 44-48); and (E) time delay preceding the start of the execution of a selected function or activation of the loading-unloading device (Col. 7 lines 1-2). Sandvik explains that these parameters provide accuracy and flexibility during the sorting process, allowing for control regardless of the weight of the object, speed of the sorting machine, etc. (Col. 3 lines 36-50). 

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
The applicant argues that Sandvik fails to show certain features of applicant’s invention, “the bit string codes for a parameter of the selected operating mode, said parameter being a variable parameter and being selected from the group consisting of: 
(A) speed of rotation of the loading-unloading device; 
(B) acceleration of the rotation of the loading-unloading device; 
(C) deceleration of the rotation of the loading-unloading device; 
(D) duration of a selected speed, acceleration or deceleration of the rotation of the loading- unloading device; and 
(E) time delay preceding the start of the execution of a selected function or activation of the loading-unloading device”. 
However, Sandvik provides the potential variable speed parameter when stating that a ramp generator can generate a velocity stabilized at a pre-established value and provides the potential variable acceleration or deceleration parameter when stating that a ramp generator can generate accelerating and decelerating ramps at pre-established values (Col. 7 lines 4-7). Sandvik provides the potential variable duration of a selected speed, acceleration or deceleration parameter when explaining that the threshold circuit within the electronic circuit generates the signal and extends it for a pre-established interval of time (Col. 7 lines 1-2). Sandvik provides the potential variable time delay preceding the start of the execution parameter when explaining that the electronic circuit can generate a signal and extend it for a pre-established interval of time, thus beginning this extended signal after an . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOLLY K DEVINE/Examiner, Art Unit 3655      

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655